Citation Nr: 0018631	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-01 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of trench 
mouth.

2.  Entitlement to service connection (for dental treatment 
purposes) for a dental injury from service trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to June 
1969 and from May 1971 to November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  There is no current medical diagnosis of active trench 
mouth (Vincent's Disease) or residuals thereof.

2.  Third molars are not shown to be replaceable teeth nor 
was extraction of wisdom teeth during service for trauma or 
reasons other than malposition or impaction.

3.  There is no medical evidence of a nexus between any 
current dental condition and any injury or disease suffered 
during military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of trench mouth (Vincent's Disease) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection (for 
treatment) for dental injury from service trauma is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic disease 
processes when such are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well-grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. 
§ 107(a); Murphy, 1 Vet. App. at 81-82. 

With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  

Residuals of Vincent's Disease and 
Entitlement to VA Dental Treatment due to Trauma

The Board recognizes that by regulatory amendments, changes 
were made to the criteria for ascertaining entitlement to 
service connection for wisdom teeth .  See 64 Fed. Reg. 30393 
(1999).  The Board also observes that consideration of the 
veteran's claims under both the old and new criteria was 
afforded by the RO as is required.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Nevertheless, the Board 
perceives no substantive change in the legal provisions that 
would affect the present case.

Replaceable missing teeth are not disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. §§ 3.381 (a) [after June 1999], 
4.149 [prior to June 1999].  With respect to the veteran's 
third molars (wisdom teeth) most likely extracted during 
service, the record does not demonstrate that third molars 
constitute replaceable teeth at all.

The veteran claims that his wisdom teeth were extracted 
during service because they did not "come in like normal 
teeth . . . . they were crook . . . and grew sideways at an 
angle."  See June 1999 Hearing Transcript.  Service dental 
records do not contain an interpretation of bitewing X-rays 
that is contrary to the veteran's essential assertions that 
the teeth were malpositioned.  On his enlistment examination 
in July 1967, there were no missing teeth reported; on his 
separation examination from his first period of service in 
March 1969, teeth #1, 16, 17 and 32 were reported missing.  

Wisdom teeth (i.e., third molars), extracted during service, 
are not subject to service connection, unless they were 
extracted for reasons other than malposition or impaction, 
38 C.F.R. § 3.382 (c) [prior to June 1999], or unless disease 
or pathology of the tooth developed after 180 days or more of 
active service or was due to in-service trauma, 38 C.F.R. 
§ 3.381 (e) [from June 1999].  

There was no evidence or assertion that the veteran suffered 
any dental trauma in service apart from extraction of wisdom 
teeth; the veteran alternately asserts the extractions as a 
basis for service connection of the other teeth.  The 
determination of dental disorder due to in-service trauma is 
significant in that VA dental care may be authorized for any 
indicated treatment reasonably necessary for the correction 
of such service-connected noncompensable condition or 
disability.  38 C.F.R. § 17.161(c) (1999).  Nevertheless, for 
the purposes of determining eligibility for dental care under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

The claims file does not contain medical evidence that 
suggests that extraction of wisdom teeth during service was 
for trauma or reasons other than malposition or impaction.  
Thus, entitlement to service connection for wisdom teeth is 
not established.

The veteran also reports being treated in service for trench 
mouth.  At a hearing before the RO in June 1999, the veteran 
acknowledged that his treatment for Vincent's Disease during 
service seemed to cure the condition.  At the hearing before 
the RO, he claimed that he was told by a Dr. Dowell, who is 
now dead, that there was always a chance that his having had 
trench mouth could cause trouble in the future.  

The veteran claims that he again started having problems with 
his teeth in the mid 1990's, some 25 years after service.  
The Board observes that the veteran did not assert or 
otherwise provide evidence that he was currently suffering 
from trench mouth (Vincent's Disease).  The claim file does 
not contain medical evidence that he has residuals of 
Vincent's Disease.  The veteran acknowledged at the hearing 
in June 1999 that, apart from what he recalls that Dr. Dowell 
told him, no other dentist, orthodontist or other medical 
professional has suggested any possible association between 
his current dental problems with trench mouth or that his 
present dental condition was otherwise related to service.  

The veteran's service medical records demonstrate that he 
received treatment in July and August 1968 for Vincent's 
Disease.  Other military dental and medical treatment records 
through the veteran's service in October 1971 made no mention 
as to Vincent's Disease.  On his separation examination, 
apart from reporting the removal of the wisdom teeth along 
with one dental caries, his dental examination was normal.

Neither the service medical records nor the post-service 
medical records attribute missing teeth or any other dental 
condition to service trauma.  The veteran's claim is 
supported by his own general assertions; but a claim must be 
supported by medical evidence, not just allegations, to be 
well grounded. 

The veteran essentially advanced that his post-service dental 
problems, characterized, by himself, as tooth loss were 
caused by inservice dental conditions.  The Court has held 
that lay persons are competent to testify as to what they 
actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Unfortunately, 
the appellant is simply not medically trained and is not 
competent to testify as to the cause of any current dental 
condition.  Thus, in the absence of medical evidence linking 
the veteran's current dental problems to a condition or 
trauma in service or that the extraction of wisdom teeth 
constitutes a qualifying condition, that claim is not well 
grounded as it lacks plausibility. 

The Board considers that the evidence does not demonstrate 
that the complaints as to Vincent's Disease, which the 
appellant suffered during service, were anything more than 
acute and transitory in nature.  The evidence does not 
demonstrate any showing of residual pathology.  Similarly, 
there is no medical evidence tending to show that the 
symptoms in service represented a chronic disability rather 
than an acute and transitory condition.  Consequently, he has 
not met the initial burden under 38 U.S.C.A. § 5107(a) as the 
lay evidence submitted does not cross the threshold of mere 
allegation.  Thus, in the absence of medical evidence showing 
a current disability, the claim for residuals of trench mouth 
is not well grounded as it also lacks plausibility.

The Board also notes that while applicable law provides for 
various other categories of eligibility for dental treatment, 
as listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, no 
evidence has been presented to show eligibility under any 
other category.  See VAOPGCPREC 5-97.  It is neither claimed 
nor shown that the appellant meets any of the other dental 
treatment eligibility categories set forth in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.  Under these circumstances, 
eligibility for VA outpatient dental treatment is not 
established.

While contemporary VA dental treatment records have not been 
associated with the claims file, in light of the veteran's 
testimony that such records do not associate his present 
claims to service, the Board considers that obtaining such 
records as a precursor to disposition of this appeal would 
unnecessarily delay the decision for purely speculative 
reasons.  

The Board also notes that an additional statement from the 
veteran was received in November 1999 after issuance of the 
last supplemental statement of the case.  VA regulations 
require that a supplemental statement of the case (SSOC) be 
furnished to an appellant when additional pertinent evidence 
is received following the issuance of a statement of the case 
(SOC) or SSOC.  38 C.F.R. § 19.31.  The statement submitted 
by the veteran relates to a discussion that the veteran had 
had with a dentist who told him that after a major molar and 
bone was removed in and around an infected area, other teeth 
could become weakened.  The Board notes that it was not 
asserted that the dentist with whom the veteran had the 
discussion was providing treatment.  Thus, there does not 
appear to be any additional relevant evidence available from 
that source.  Similarly, the record does not demonstrate that 
the veteran's wisdom teeth that were removed were so-called 
"major molars" or that there was bone loss involved in 
connection with the extraction or even that any extractions 
performed during service were in an infected area.  The Board 
additionally observes that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to render a 
claim well grounded because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The lay 
statement submitted in November 1999 in this case is not 
adequate to satisfy the nexus requirement between the 
veteran's subsequent tooth loss and the veteran's service or 
any service connected disability.  Since the issues before 
the Board are concerned with the aforesaid etiological 
relationship, such lay evidence is, thus, not pertinent.  
Accordingly, a decision by the Board is not precluded at this 
time.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette at 77-78.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete the application for a claim 
for service connection.  


ORDER

Entitlement to service connection for residuals of Vincent's 
Disease is denied.

Entitlement to service connection (for treatment purposes) 
for a dental injury from service trauma is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

